                                                      1   LOCKE LORD LLP
                                                      2
                                                          Regina J. McClendon (SBN 184669)
                                                          rmcclendon@lockelord.com
                                                      3   Lindsey E. Kress (SBN 278213)
                                                      4   lkress@lockelord.com
                                                          101 Montgomery Street, Suite 1950
                                                      5   San Francisco, CA 94104
                                                      6   Telephone: (415) 318-8810
                                                          Fax: (415) 676-5816
                                                      7
                                                          LOCKE LORD LLP
                                                      8
                                                          Thomas J. Cunningham (SBN 263729)
                                                      9   tcunningham@lockelord.com
                                                          300 S. Grand Avenue, Suite 2600
                                                     10
                                                          Los Angeles, CA 90071
                                                     11   Telephone: (213) 485-1500
                                                          Fax: (213) 485-1200
                                                     12

                                                     13   Attorneys for Defendant
                 101 Montgomery Street, Suite 1950




                                                          Cenlar FSB
                                                     14
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15
                                                                                 UNITED STATES DISTRICT COURT
                                                     16
                                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                     17

                                                     18
                                                          SHAYAN KAMRAVA, Individually and )                 CASE NO.: 2:20-cv-11465-AB-E
                                                     19   On Behalf of All Others Similarly   )
                                                     20   Situated,                           )
                                                                                              )
                                                     21                            Plaintiff, )              STIPULATED PROTECTIVE
                                                     22                                       )              ORDER
                                                                 vs.                          )
                                                     23                                       )
                                                     24   CENLAR CAPITAL CORPORATION )
                                                          D/B/A CENTRAL LOAN                  )              Complaint Filed: December 18, 2020
                                                     25   ADMINISTRATION AND REPORTING )
                                                     26   A/K/A CENLAR FSB,                   )
                                                                                              )
                                                     27                            Defendant.
                                                     28
                                                                                                         1
                                                                                       STIPULATED PROTECTIVE ORDER
                                                          92245646v.1    Kamrava v. Cenlar Capital Corporation, Case No. 2:20-cv-11465-AB-E
                                                      1           Plaintiff Shayan Kamrava (“Plaintiff”) and defendant Cenlar FSB (“Cenlar”),
                                                      2   through the undersigned counsel, submit the following Stipulated Protective Order.
                                                      3           1.    PURPOSES AND LIMITATIONS
                                                      4           Disclosure and discovery activity in this action are likely to involve production
                                                      5   of confidential, proprietary, or private information for which special protection from
                                                      6   public disclosure and from use for any purpose other than prosecuting this litigation
                                                      7   may be warranted. Specifically, Cenlar anticipates production of the following
                                                      8   categories of protected information: (1) Cenlar’s policies and procedures; (2)
                                                      9   confidential third party account information; and (3) information regarding Cenlar’s
                                                     10   proprietary account servicing systems, software, and equipment. Additionally,
                                                     11   Plaintiff anticipates there may be some documents produced that contain Plaintiff’s
                                                     12   sensitive personal identifying information.
                                                     13           Accordingly, the parties hereby stipulate to and petition the court to enter the
                 101 Montgomery Street, Suite 1950




                                                     14   following Stipulated Protective Order. The parties acknowledge that this Order does
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15   not confer blanket protections on all disclosures or responses to discovery and that the
                                                     16   protection it affords from public disclosure and use extends only to the limited
                                                     17   information or items that are entitled to confidential treatment under the applicable
                                                     18   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                                                     19   that this Stipulated Protective Order does not entitle them to file confidential
                                                     20   information under seal; Local Civil Rules 79-5, 79-6, and 79-7 set forth the
                                                     21   procedures that must be followed and the standards that will be applied when a party
                                                     22   seeks permission from the court to file material under seal.
                                                     23           2.    DEFINITIONS
                                                     24           2.1   Challenging Party: a Party or Non-Party that challenges the designation
                                                     25   of information or items under this Order.
                                                     26           2.2   “CONFIDENTIAL” Information or Items: information (regardless of
                                                     27   how it is generated, stored or maintained) or tangible things that qualify for protection
                                                     28   under Federal Rule of Civil Procedure 26(c).
                                                                                                            2
                                                                                          STIPULATED PROTECTIVE ORDER
                                                          92245646v.1       Kamrava v. Cenlar Capital Corporation, Case No. 2:20-cv-11465-AB-E
                                                      1           2.3   Counsel (without qualifier): Outside Counsel of Record and House
                                                      2   Counsel (as well as their support staff).
                                                      3           2.4   Designating Party: a Party or Non-Party that designates information or
                                                      4   items that it produces in disclosures or in responses to discovery as
                                                      5   “CONFIDENTIAL.”
                                                      6           2.5   Disclosure or Discovery Material: all items or information, regardless of
                                                      7   the medium or manner in which it is generated, stored, or maintained (including,
                                                      8   among other things, testimony, transcripts, and tangible things), that are produced or
                                                      9   generated in disclosures or responses to discovery in this matter.
                                                     10           2.6   Expert: a person with specialized knowledge or experience in a matter
                                                     11   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                                                     12   expert witness or as a consultant in this action.
                                                     13           2.7   House Counsel: attorneys who are employees of a party to this action.
                 101 Montgomery Street, Suite 1950




                                                     14   House Counsel does not include Outside Counsel of Record or any other outside
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15   counsel.
                                                     16           2.8   Non-Party: any natural person, partnership, corporation, association, or
                                                     17   other legal entity not named as a Party to this action.
                                                     18           2.9   Outside Counsel of Record: attorneys who are not employees of a party
                                                     19   to this action but are retained to represent or advise a party to this action and have
                                                     20   appeared in this action on behalf of that party or are affiliated with a law firm which
                                                     21   has appeared on behalf of that party.
                                                     22           2.10 Party: any party to this action, including all of its officers, directors,
                                                     23   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                     24   support staffs).
                                                     25           2.11 Producing Party: a Party or Non-Party that produces Disclosure or
                                                     26   Discovery Material in this action.
                                                     27           2.12 Professional Vendors: persons or entities that provide litigation support
                                                     28   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                                                             3
                                                                                           STIPULATED PROTECTIVE ORDER
                                                          92245646v.1        Kamrava v. Cenlar Capital Corporation, Case No. 2:20-cv-11465-AB-E
                                                      1   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                      2   and their employees and subcontractors.
                                                      3           2.13 Protected Material: any Disclosure or Discovery Material that is
                                                      4   designated as “CONFIDENTIAL.”
                                                      5           2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                      6   from a Producing Party.
                                                      7           3.    SCOPE
                                                      8           The protections conferred by this Stipulation and Order cover not only
                                                      9   Protected Material (as defined above), but also (1) any information copied or extracted
                                                     10   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                                                     11   Protected Material; and (3) any testimony, conversations, or presentations by Parties
                                                     12   or their Counsel that might reveal Protected Material. However, the protections
                                                     13   conferred by this Stipulation and Order do not cover the following information: (a)
                 101 Montgomery Street, Suite 1950




                                                     14   any information that is in the public domain at the time of disclosure to a Receiving
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15   Party or becomes part of the public domain after its disclosure to a Receiving Party as
                                                     16   a result of publication not involving a violation of this Order, including becoming part
                                                     17   of the public record through trial or otherwise; and (b) any information known to the
                                                     18   Receiving Party prior to the disclosure or obtained by the Receiving Party after the
                                                     19   disclosure from a source who obtained the information lawfully and under no
                                                     20   obligation of confidentiality to the Designating Party. Any use of Protected Material at
                                                     21   trial shall be governed by a separate agreement or order.
                                                     22           4.    DURATION
                                                     23           Even after final disposition of this litigation, the confidentiality obligations
                                                     24   imposed by this Order shall remain in effect until a Designating Party agrees
                                                     25   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                     26   deemed to be the later of (1) dismissal of all claims and defenses in this action, with or
                                                     27   without prejudice; and (2) final judgment herein after the completion and exhaustion
                                                     28   of all appeals, rehearings, remands, trials, or reviews of this action, including the time
                                                                                                             4
                                                                                           STIPULATED PROTECTIVE ORDER
                                                          92245646v.1        Kamrava v. Cenlar Capital Corporation, Case No. 2:20-cv-11465-AB-E
                                                      1   limits for filing any motions or applications for extension of time pursuant to
                                                      2   applicable law.
                                                      3           5.    DESIGNATING PROTECTED MATERIAL
                                                      4           5.1   Exercise of Restraint and Care in Designating Material for Protection.
                                                      5   Each Party or Non-Party that designates information or items for protection under this
                                                      6   Order must take care to limit any such designation to specific material that qualifies
                                                      7   under the appropriate standards. The Designating Party must designate for protection
                                                      8   only those parts of material, documents, items, or oral or written communications that
                                                      9   qualify – so that other portions of the material, documents, items, or communications
                                                     10   for which protection is not warranted are not swept unjustifiably within the ambit of
                                                     11   this Order.
                                                     12           Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                     13   that are shown to be clearly unjustified or that have been made for an improper
                 101 Montgomery Street, Suite 1950




                                                     14   purpose (e.g., to unnecessarily encumber or retard the case development process or to
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15   impose unnecessary expenses and burdens on other parties) expose the Designating
                                                     16   Party to sanctions.
                                                     17           If it comes to a Designating Party’s attention that information or items that it
                                                     18   designated for protection do not qualify for protection, that Designating Party must
                                                     19   promptly notify all other Parties that it is withdrawing the mistaken designation.
                                                     20           5.2   Manner and Timing of Designations. Except as otherwise provided in
                                                     21   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                     22   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                     23   under this Order must be clearly so designated before the material is disclosed or
                                                     24   produced.
                                                     25           Designation in conformity with this Order requires:
                                                     26           (a) for information in documentary form (e.g., paper or electronic documents,
                                                     27   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
                                                     28   Producing Party affix the legend “CONFIDENTIAL” to each page that contains
                                                                                                            5
                                                                                          STIPULATED PROTECTIVE ORDER
                                                          92245646v.1       Kamrava v. Cenlar Capital Corporation, Case No. 2:20-cv-11465-AB-E
                                                      1   protected material. If only a portion or portions of the material on a page qualifies for
                                                      2   protection, the Producing Party also must clearly identify the protected portion(s)
                                                      3   (e.g., by making appropriate markings in the margins).
                                                      4           A Party or Non-Party that makes original documents or materials available for
                                                      5   inspection need not designate them for protection until after the inspecting Party has
                                                      6   indicated which material it would like copied and produced. During the inspection and
                                                      7   before the designation, all of the material made available for inspection shall be
                                                      8   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
                                                      9   it wants copied and produced, the Producing Party must determine which documents,
                                                     10   or portions thereof, qualify for protection under this Order. Then, before producing the
                                                     11   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend
                                                     12   to each page that contains Protected Material. If only a portion or portions of the
                                                     13   material on a page qualifies for protection, the Producing Party also must clearly
                 101 Montgomery Street, Suite 1950




                                                     14   identify the protected portion(s) (e.g., by making appropriate markings in the
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15   margins).
                                                     16           (b) for testimony given in deposition or in other pretrial or trial proceedings,
                                                     17   that the Designating Party identify on the record, before the close of the deposition,
                                                     18   hearing, or other proceeding, all protected testimony.
                                                     19           (c) for information produced in some form other than documentary and for any
                                                     20   other tangible items, that the Producing Party affix in a prominent place on the
                                                     21   exterior of the container or containers in which the information or item is stored the
                                                     22   legend “CONFIDENTIAL.” If only a portion or portions of the information or item
                                                     23   warrant protection, the Producing Party, to the extent practicable, shall identify the
                                                     24   protected portion(s).
                                                     25           5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                     26   failure to designate qualified information or items does not, standing alone, waive the
                                                     27   Designating Party’s right to secure protection under this Order for such material.
                                                     28   Upon timely correction of a designation, the Receiving Party must make reasonable
                                                                                                            6
                                                                                          STIPULATED PROTECTIVE ORDER
                                                          92245646v.1       Kamrava v. Cenlar Capital Corporation, Case No. 2:20-cv-11465-AB-E
                                                      1   efforts to assure that the material is treated in accordance with the provisions of this
                                                      2   Order.
                                                      3           6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                      4           6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                                                      5   designation of confidentiality at any time. Unless a prompt challenge to a Designating
                                                      6   Party’s confidentiality designation is necessary to avoid foreseeable, substantial
                                                      7   unfairness, unnecessary economic burdens, or a significant disruption or delay of the
                                                      8   litigation, a Party does not waive its right to challenge a confidentiality designation by
                                                      9   electing not to mount a challenge promptly after the original designation is disclosed.
                                                     10           6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                                                     11   resolution process by providing written notice of each designation it is challenging
                                                     12   and describing the basis for each challenge. To avoid ambiguity as to whether a
                                                     13   challenge has been made, the written notice must recite that the challenge to
                 101 Montgomery Street, Suite 1950




                                                     14   confidentiality is being made in accordance with this specific paragraph of the
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15   Protective Order. The parties shall attempt to resolve each challenge in good faith and
                                                     16   must begin the process by conferring directly (in voice to voice dialogue; other forms
                                                     17   of communication are not sufficient). In conferring, the Challenging Party must
                                                     18   explain the basis for its belief that the confidentiality designation was not proper and
                                                     19   must give the Designating Party an opportunity to review the designated material, to
                                                     20   reconsider the circumstances, and, if no change in designation is offered, to explain
                                                     21   the basis for the chosen designation. A Challenging Party may proceed to the next
                                                     22   stage of the challenge process only if it has engaged in this meet and confer process
                                                     23   first or establishes that the Designating Party is unwilling to participate in the meet
                                                     24   and confer process in a timely manner.
                                                     25           6.3   Judicial Intervention. If the Parties cannot resolve a challenge without
                                                     26   court intervention, the Designating Party shall file and serve a motion to retain
                                                     27   confidentiality (in compliance with Local Civil Rule 79-5, if applicable) within 21
                                                     28   days of the initial notice of challenge or within 14 days of the parties agreeing that the
                                                                                                            7
                                                                                          STIPULATED PROTECTIVE ORDER
                                                          92245646v.1       Kamrava v. Cenlar Capital Corporation, Case No. 2:20-cv-11465-AB-E
                                                      1   meet and confer process will not resolve their dispute, whichever is earlier. Each such
                                                      2   motion must be accompanied by a competent declaration affirming that the movant
                                                      3   has complied with the meet and confer requirements imposed in the preceding
                                                      4   paragraph. Failure by the Designating Party to make such a motion including the
                                                      5   required declaration within 21 days (or 14 days, if applicable) shall automatically
                                                      6   waive the confidentiality designation for each challenged designation. In addition, the
                                                      7   Challenging Party may file a motion challenging a confidentiality designation at any
                                                      8   time if there is good cause for doing so, including a challenge to the designation of a
                                                      9   deposition transcript or any portions thereof. Any motion brought pursuant to this
                                                     10   provision must be accompanied by a competent declaration affirming that the movant
                                                     11   has complied with the meet and confer requirements imposed by the preceding
                                                     12   paragraph.
                                                     13           The burden of persuasion in any such challenge proceeding shall be on the
                 101 Montgomery Street, Suite 1950




                                                     14   Designating Party. Frivolous challenges, and those made for an improper purpose
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                     16   expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                                     17   the confidentiality designation by failing to file a motion to retain confidentiality as
                                                     18   described above, all parties shall continue to afford the material in question the level
                                                     19   of protection to which it is entitled under the Producing Party’s designation until the
                                                     20   court rules on the challenge.
                                                     21           7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                     22           7.1   Basic Principles. A Receiving Party may use Protected Material that is
                                                     23   disclosed or produced by another Party or by a Non-Party in connection with this case
                                                     24   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
                                                     25   Material may be disclosed only to the categories of persons and under the conditions
                                                     26   described in this Order. When the litigation has been terminated, a Receiving Party
                                                     27   must comply with the provisions of section 13 below (FINAL DISPOSITION).
                                                     28
                                                                                                            8
                                                                                          STIPULATED PROTECTIVE ORDER
                                                          92245646v.1       Kamrava v. Cenlar Capital Corporation, Case No. 2:20-cv-11465-AB-E
                                                      1           Protected Material must be stored and maintained by a Receiving Party at a
                                                      2   location and in a secure manner that ensures that access is limited to the persons
                                                      3   authorized under this Order.
                                                      4           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                      5   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                      6   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
                                                      7   only to:
                                                      8           (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
                                                      9   employees of said Outside Counsel of Record to whom it is reasonably necessary to
                                                     10   disclose the information for this litigation and who have signed the “Acknowledgment
                                                     11   and Agreement to Be Bound” that is attached hereto as Exhibit A;
                                                     12           (b) the officers, directors, and employees (including House Counsel) of the
                                                     13   Receiving Party to whom disclosure is reasonably necessary for this litigation and
                 101 Montgomery Street, Suite 1950




                                                     14   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15           (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                     16   disclosure is reasonably necessary for this litigation and who have signed the
                                                     17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                     18           (d) the court and its personnel;
                                                     19           (e) court reporters and their staff, professional jury or trial consultants, mock
                                                     20   jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
                                                     21   litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
                                                     22   (Exhibit A);
                                                     23           (f) during their depositions, witnesses in the action to whom disclosure is
                                                     24   reasonably necessary and who have signed the “Acknowledgment and Agreement to
                                                     25   Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
                                                     26   by the court. Pages of transcribed deposition testimony or exhibits to depositions that
                                                     27   reveal Protected Material must be separately bound by the court reporter and may not
                                                     28   be disclosed to anyone except as permitted under this Stipulated Protective Order;
                                                                                                             9
                                                                                           STIPULATED PROTECTIVE ORDER
                                                          92245646v.1        Kamrava v. Cenlar Capital Corporation, Case No. 2:20-cv-11465-AB-E
                                                      1           (g) the author or recipient of a document containing the information or a
                                                      2   custodian or other person who otherwise possessed or knew the information; and
                                                      3           (h) the Parties.
                                                      4           8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                                      5   PRODUCED IN OTHER LITIGATION
                                                      6           If a Party is served with a subpoena or a court order issued in other litigation
                                                      7   that compels disclosure of any information or items designated in this action as
                                                      8   “CONFIDENTIAL,” that Party must:
                                                      9           (a) promptly notify in writing the Designating Party. Such notification shall
                                                     10   include a copy of the subpoena or court order;
                                                     11           (b) promptly notify in writing the party who caused the subpoena or order to
                                                     12   issue in the other litigation that some or all of the material covered by the subpoena or
                                                     13   order is subject to this Protective Order. Such notification shall include a copy of this
                 101 Montgomery Street, Suite 1950




                                                     14   Stipulated Protective Order; and
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15           (c) cooperate with respect to all reasonable procedures sought to be pursued by
                                                     16   the Designating Party whose Protected Material may be affected.
                                                     17           If the Designating Party timely seeks a protective order, the Party served with
                                                     18   the subpoena or court order shall not produce any information designated in this
                                                     19   action as “CONFIDENTIAL” before a determination by the court from which the
                                                     20   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                     21   permission. The Designating Party shall bear the burden and expense of seeking
                                                     22   protection in that court of its confidential material – and nothing in these provisions
                                                     23   should be construed as authorizing or encouraging a Receiving Party in this action to
                                                     24   disobey a lawful directive from another court.
                                                     25           9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                     26   PRODUCED IN THIS LITIGATION
                                                     27           (a) The terms of this Order are applicable to information produced by a Non-
                                                     28   Party in this action and designated as “CONFIDENTIAL.” Such information
                                                                                                             10
                                                                                           STIPULATED PROTECTIVE ORDER
                                                          92245646v.1        Kamrava v. Cenlar Capital Corporation, Case No. 2:20-cv-11465-AB-E
                                                      1   produced by Non-Parties in connection with this litigation is protected by the
                                                      2   remedies and relief provided by this Order. Nothing in these provisions should be
                                                      3   construed as prohibiting a Non-Party from seeking additional protections.
                                                      4           (b) In the event that a Party is required, by a valid discovery request, to
                                                      5   produce a Non-Party’s confidential information in its possession, and the Party is
                                                      6   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                      7   confidential information, then the Party shall:
                                                      8           (1) promptly notify in writing the Requesting Party and the Non-Party that
                                                      9   some or all of the information requested is subject to a confidentiality agreement with
                                                     10   a Non-Party;
                                                     11           (2) promptly provide the Non-Party with a copy of the Stipulated Protective
                                                     12   Order in this litigation, the relevant discovery request(s), and a reasonably specific
                                                     13   description of the information requested; and
                 101 Montgomery Street, Suite 1950




                                                     14           (3) make the information requested available for inspection by the Non-Party.
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15           (c) If the Non-Party fails to object or seek a protective order from this court
                                                     16   within 14 days of receiving the notice and accompanying information, the Receiving
                                                     17   Party may produce the Non-Party’s confidential information responsive to the
                                                     18   discovery request. If the Non-Party timely seeks a protective order, the Receiving
                                                     19   Party shall not produce any information in its possession or control that is subject to
                                                     20   the confidentiality agreement with the Non-Party before a determination by the court.
                                                     21   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                                     22   of seeking protection in this court of its Protected Material.
                                                     23           10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                     24           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                     25   Protected Material to any person or in any circumstance not authorized under this
                                                     26   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                     27   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                     28   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                                                                             11
                                                                                           STIPULATED PROTECTIVE ORDER
                                                          92245646v.1        Kamrava v. Cenlar Capital Corporation, Case No. 2:20-cv-11465-AB-E
                                                      1   persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                      2   and (d) request such person or persons to execute the “Acknowledgment and
                                                      3   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                      4           11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                      5   PROTECTED MATERIAL
                                                      6           When a Producing Party gives notice to Receiving Parties that certain
                                                      7   inadvertently produced material is subject to a claim of privilege or other protection,
                                                      8   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                      9   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                     10   may be established in an e-discovery order that provides for production without prior
                                                     11   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                     12   parties reach an agreement on the effect of disclosure of a communication or
                                                     13   information covered by the attorney-client privilege or work product protection, the
                 101 Montgomery Street, Suite 1950




                                                     14   parties may incorporate their agreement in the stipulated protective order submitted to
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15   the court.
                                                     16           12.   MISCELLANEOUS
                                                     17           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                     18   person to seek its modification by the court in the future.
                                                     19           12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                     20   Protective Order no Party waives any right it otherwise would have to object to
                                                     21   disclosing or producing any information or item on any ground not addressed in this
                                                     22   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                     23   ground to use in evidence of any of the material covered by this Protective Order.
                                                     24           12.3 Filing Protected Material. Without written permission from the
                                                     25   Designating Party or a court order secured after appropriate notice to all interested
                                                     26   persons, a Party may not file in the public record in this action any Protected Material.
                                                     27   A Party that seeks to file under seal any Protected Material must comply with Local
                                                     28   Civil Rules 79-5, 79-6, and 79-7. Protected Material may only be filed under seal
                                                                                                            12
                                                                                          STIPULATED PROTECTIVE ORDER
                                                          92245646v.1       Kamrava v. Cenlar Capital Corporation, Case No. 2:20-cv-11465-AB-E
                                                      1   pursuant to a court order authorizing the sealing of the specific Protected Material at
                                                      2   issue. Pursuant to Local Civil Rule 79-5, a sealing order will issue only upon a request
                                                      3   establishing that the Protected Material at issue is privileged, protectable as a trade
                                                      4   secret, or otherwise entitled to protection under the law. If a Receiving Party's request
                                                      5   to file Protected Material under seal is denied by the court, then the Receiving Party
                                                      6   may file the information in the public record pursuant to Local Civil Rule 79-5.2.2
                                                      7   unless otherwise instructed by the court.
                                                      8           13.   FINAL DISPOSITION
                                                      9           Within 60 days after the final disposition of this action, as defined in paragraph
                                                     10   4, each Receiving Party must return all Protected Material to the Producing Party or
                                                     11   destroy such material. As used in this subdivision, “all Protected Material” includes
                                                     12   all copies, abstracts, compilations, summaries, and any other format reproducing or
                                                     13   capturing any of the Protected Material. Whether the Protected Material is returned or
                 101 Montgomery Street, Suite 1950




                                                     14   destroyed, the Receiving Party must submit a written certification to the Producing
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
                                                     16   deadline that (1) identifies (by category, where appropriate) all the Protected Material
                                                     17   that was returned or destroyed and (2) affirms that the Receiving Party has not
                                                     18   retained any copies, abstracts, compilations, summaries or any other format
                                                     19   reproducing or capturing any of the Protected Material. Notwithstanding this
                                                     20   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
                                                     21   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
                                                     22   deposition and trial exhibits, expert reports, attorney work product, and consultant and
                                                     23   expert work product, even if such materials contain Protected Material. Any such
                                                     24   archival copies that contain or constitute Protected Material remain subject to this
                                                     25   Protective Order as set forth in Section 4 (DURATION).
                                                     26           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                     27                        (SIGNATURES FOLLOW ON NEXT PAGE)
                                                     28
                                                                                                            13
                                                                                          STIPULATED PROTECTIVE ORDER
                                                          92245646v.1       Kamrava v. Cenlar Capital Corporation, Case No. 2:20-cv-11465-AB-E
                                                      1   Dated: May 27, 2021                     Respectfully submitted,
                                                      2                                           LOCKE LORD LLP
                                                      3

                                                      4
                                                                                                  By: /s/ Lindsey E. Kress
                                                      5                                                 Regina J. McClendon
                                                      6                                                 Lindsey E. Kress
                                                                                                        Thomas J. Cunningham
                                                      7                                           Attorneys for Defendant Cenlar FSB
                                                      8

                                                      9   Dated: May 27, 2021                     Respectfully submitted,

                                                     10                                           KAZEROUNI LAW GROUP
                                                     11

                                                     12                                           By: /s/ Ryan L. McBride
                                                     13                                                 Abbas Kazerounian
                                                                                                        Pamela E. Prescott
                 101 Montgomery Street, Suite 1950




                                                     14                                                 Ryan L. McBride
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15                                           Attorneys for Plaintiff Shayan Kamrava
                                                     16

                                                     17
                                                                                          [PROPOSED] ORDER
                                                     18
                                                                  PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                     19

                                                     20
                                                                   5/27/21
                                                          DATED: _______________                        /S/ CHARLES F. EICK
                                                                                                    _____________________________________
                                                     21
                                                                                                              Charles F. Eick
                                                     22
                                                                                                              United States Magistrate Judge
                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                                                                         14
                                                                                       STIPULATED PROTECTIVE ORDER
                                                          92245646v.1    Kamrava v. Cenlar Capital Corporation, Case No. 2:20-cv-11465-AB-E
                                                      1                                               EXHIBIT A
                                                      2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                      3           I, _____________________________ [print or type full name], of
                                                      4   _________________ [print or type full address], declare under penalty of perjury that
                                                      5   I have read in its entirety and understand the Stipulated Protective Order that was
                                                      6   issued by the United States District Court for the Central District of California on
                                                      7   [date] in the case of Shayan Kamrava v. Cenlar Capital Corporation, et al., Case No.
                                                      8   2:20-cv-11465-AB-E. I agree to comply with and to be bound by all the terms of this
                                                      9   Stipulated Protective Order and I understand and acknowledge that failure to so
                                                     10   comply could expose me to sanctions and punishment in the nature of contempt. I
                                                     11   solemnly promise that I will not disclose in any manner any information or item that is
                                                     12   subject to this Stipulated Protective Order to any person or entity except in strict
                                                     13   compliance with the provisions of this Order.
                 101 Montgomery Street, Suite 1950




                                                     14           I further agree to submit to the jurisdiction of the United States District Court
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15   for the Central District of California for the purpose of enforcing the terms of this
                                                     16   Stipulated Protective Order, even if such enforcement proceedings occur after
                                                     17   termination of this action.
                                                     18           I hereby appoint __________________________ [print or type full name] of
                                                     19   _______________________________________ [print or type full address and
                                                     20   telephone number] as my California agent for service of process in connection with
                                                     21   this action or any proceedings related to enforcement of this Stipulated Protective
                                                     22   Order.
                                                     23   Date: ______________________________________
                                                     24   City and State where sworn and signed: _________________________________
                                                     25

                                                     26   Printed name: _______________________________
                                                     27

                                                     28   Signature: __________________________________
                                                                                                             15
                                                                                           STIPULATED PROTECTIVE ORDER
                                                          92245646v.1        Kamrava v. Cenlar Capital Corporation, Case No. 2:20-cv-11465-AB-E
